DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #02-016
November 6, 2002
Dear State Medicaid Director:
This is to advise you of recent legislative changes relating to Medicaid coverage of Medicare
cost-sharing for Qualifying Individuals (QIs), described in section 1933 of the Social Security
Act. These are persons with incomes of 120-175 percent of the official Federal poverty line,
whom Medicaid assists in paying all or part of the monthly Medicare Part B premium. Authority
for benefits for these persons had been scheduled to expire on December 31, 2002.
A Continuing Resolution (Pub. L. No. 107-229, as amended by Pub. L. Nos. 107-240 and 107244) has been enacted that extends, at current funding levels, the QI-1 benefit through January
21, 2003. QI-1s have incomes from 120-135 percent of poverty and receive Medicaid for the
full Medicare Part B premium. Do not take any action to notify or terminate QI-1s at this time.
The Continuing Resolution did not extend the expiration date for QI-2s. The QI-2s have income
from 135-175 percent of poverty. Therefore, effective January 1, 2003, the QI-2 benefit is no
longer authorized and states should provide notice to the QI-2 beneficiaries of the termination
action to be taken, consistent with the rules on advance notice at 42 CFR 431.211. You are
currently required to pay $3.91 per month toward the Medicare Part B premiums for QI-2s
through December 31, 2002.
We request that in the notice, you inform beneficiaries that the termination of their benefit of
$3.91 per month toward their Medicare Part B premium, on December 31, 2002, was caused by
Federal law. You should also advise the beneficiaries that if their income has changed, they may
be eligible for other programs, such as the Qualified Medicare Beneficiary (QMB) or Specified
Low-income Medicare Beneficiary (SLMB) programs, and should contact the state to get
additional information. Your letter may also choose to point out that since the QI-2 benefit
terminated because of Federal law, the state need not grant affected individuals an opportunity
for a hearing.
We will keep you informed as we learn more information about the QI-1 program.
Sincerely,
/s/
Dennis G. Smith
Director

cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Acting Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

